Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 1 of 25




   EXHIBIT B
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 2 of 25




1               IN THE UNITED STATES DISTRICT COURT

2                   FOR THE DISTRICT OF COLUMBIA

3    - - - - - - - - - - - - - x

4    JUDICIAL WATCH, INC.,           :

5                Plaintiff,          :

6       v.                           :       Case No.

7    U.S. DEPARTMENT OF STATE, : 14-cv-1242 (RCL)

8                Defendant.          :

9    - - - - - - - - - - - - - X

10

11           Videotaped Deposition of TASHA MARIE THIAN

12                            Washington, DC

13                  Thursday, September 19, 2019

14                              10:17 a.m.

15

16

17

18

19

20   Job No.:     262167

21   Pages 1 - 216

22   Reported by:     Debra A. Whitehead
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 3 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               2

1         Videotaped Deposition of TASHA MARIE THIAN,

2    held at the offices of:

3

4             PLANET DEPOS - DC

5             1100 Connecticut Avenue, NW

6             Suite 950

7             Washington, DC 20036

8             (888) 433-3767

9

10

11

12

13        Pursuant to notice, before Debra A. Whitehead,

14   an Approved Reporter of the United States District

15   Court and Notary Public of the District of Columbia.

16

17

18

19

20

21

22


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 4 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               3

1                A P P E A R A N C E S

2     ON BEHALF OF PLAINTIFF:

3         RAMONA COTCA, ESQUIRE

4         LAUREN M. BURKE, ESQUIRE

5         PAUL J. ORFANEDES, ESQUIRE

6         JUDICIAL WATCH, INC.

7         425 Third Street, SW

8         Suite 800

9         Washington, DC 20024

10        (202) 646-5172

11

12   ON BEHALF OF DEFENDANT AND THE WITNESS:

13        JOSHUA E. GARDNER, ESQUIRE

14        STEPHEN M. PEZZI, ESQUIRE

15        U.S. DEPARTMENT OF JUSTICE

16        FEDERAL PROGRAMS BRANCH

17        1100 L Street, NW

18        Washington, DC 20005

19        (202) 305-7583

20

21

22


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 5 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               4

1     A P P E A R A N C E S       C O N T I N U E D

2    ON BEHALF OF DEFENDANT:

3         MICHAEL LIEBERMAN, ESQUIRE

4         UNITED STATES DEPARTMENT OF STATE

5         2201 C Street, NW

6         Washington, DC 20520

7         (202) 647-6371

8

9

10   ALSO PRESENT:

11        JEREMY DINEEN, Video Specialist

12

13

14

15

16

17

18

19

20

21

22


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 6 of 25

                              Transcript of Tasha Marie Thian
                             Conducted on September 19, 2019           13

1            A       At the San Francisco passport agency.                  10:22:12

2            Q       Okay.                                                  10:22:14

3            A       Transferred to Washington in 1986.         I           10:22:15

4    left and worked with the Department of Justice as                      10:22:20

5    a paralegal specialist for two years, in 1988 to                       10:22:23

6    '90.        I then returned to the State Department in                 10:22:28

7    1990.        And I was there at the State Department                   10:22:32

8    until June of 2014.          I left and went to the                    10:22:36

9    National Archives, where -- where I retired in                         10:22:43

10   June of 2016.                                                          10:22:50

11           Q       Okay.                                                  10:22:52

12           A       I had a variety of positions that I held,              10:22:52

13   but most notably I was the records officer of the                      10:22:56

14   Department of State from 20 -- or 2007 until 2014.                     10:23:00

15           Q       Okay.                                                  10:23:05

16           A       June of 2014.                                          10:23:10

17           Q       Okay.   I want to get to that.        Just very        10:23:11

18   briefly, when you went over to National Archives,                      10:23:14

19   what was your position there?                                          10:23:16

20           A       It was a similar position that I had at                10:23:17

21   the State Department.           It was titled the Director             10:23:18

22   of Corporate Records Management.             And it was the            10:23:21


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 7 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019             38

1    e-mail use?                                                          10:49:15

2         A     Not with Ms. Grafeld's question.                          10:49:16

3         Q     What did you do it with?                                  10:49:20

4         A     It was -- we believed that she did not                    10:49:24

5    use e-mail.   So when we would have conversations                    10:49:26

6    with the I -- the IT group, the IRM group, we had                    10:49:29

7    a different process going on for department --                       10:49:34

8    senior officials.     I called it the Kennedy memo                   10:49:39

9    procedures.                                                          10:49:43

10              And, you know, in those discussions we --                 10:49:44

11   I would have expressed that, you know, about the                     10:49:47

12   e-mail, whether she had e-mail, and how we were                      10:49:50

13   managing the senior accounts.                                        10:49:54

14              So it was my assumption that -- that                      10:49:59

15   the -- that she had a gatekeeper, or gatekeepers,                    10:50:02

16   that would get information to her.         So we had                 10:50:07

17   these conversations.                                                 10:50:11

18        Q     Okay.                                                     10:50:11

19        A     Yes.                                                      10:50:12

20        Q     And I just want to parse this out a                       10:50:12

21   little bit.                                                          10:50:15

22              What are the -- okay.        So first of all,             10:50:15


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 8 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019             42

1    to Secretary Clinton and her staff --                                10:53:32

2               MR. GARDNER:     Objection.     Form.                     10:53:36

3         Q     -- when they came on board?                               10:53:40

4               MR. GARDNER:     Same objection.                          10:53:42

5         A     I don't -- I don't know.                                  10:53:42

6         Q     Okay.    When Secretary -- in 2009, during                10:53:45

7    Secretary Clinton's transition to the State                          10:53:51

8    Department, are you -- do you have any knowledge                     10:53:56

9    or did you partake in any discussions with                           10:53:58

10   Secretary Clinton or any representatives of                          10:54:01

11   Secretary Clinton with respect to any record                         10:54:04

12   management?                                                          10:54:07

13        A     Yes.    And prior to her tenure?                          10:54:09

14        Q     Yes.                                                      10:54:11

15        A     Yes.                                                      10:54:11

16        Q     Okay.    When was that?                                   10:54:12

17        A     It would have had to have been either                     10:54:15

18   late December 2008 or early January 2009.                            10:54:17

19        Q     Okay.    And who did you -- who was -- who                10:54:21

20   partook in the conversation you had?                                 10:54:25

21        A     Okay.    She sent a representative, it                    10:54:26

22   was -- it was a young man.       I don't remember his                10:54:30


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 9 of 25

                             Transcript of Tasha Marie Thian
                            Conducted on September 19, 2019          43

1    name.       We did have a -- an attorney from the legal              10:54:32

2    office.       I believe it was Jeremy Freeman, but I'm               10:54:38

3    not absolutely certain; they rotated frequently.                     10:54:44

4    And Clarence Finney.                                                 10:54:48

5            Q      Okay.   The representative for Secretary              10:54:53

6    Clinton, the young man, did he come -- become --                     10:55:02

7    was he hired on at the State Department?                             10:55:05

8            A      I don't know.                                         10:55:08

9            Q      Did you ever see him at the State                     10:55:09

10   Department after this meeting?                                       10:55:11

11           A      I don't remember seeing him again.                    10:55:13

12           Q      Okay.   You don't recall his name?                    10:55:14

13           A      No.                                                   10:55:19

14           Q      Do you remember if he was an attorney for             10:55:19

15   Secretary Clinton?                                                   10:55:21

16           A      I don't know.                                         10:55:24

17           Q      Okay.   And what were the -- what were the            10:55:25

18   discussions during that meeting with respect to                      10:55:33

19   records management?                                                  10:55:36

20           A      That the Secretary wanted -- or the                   10:55:38

21   incoming Secretary wanted to bring with her                          10:55:40

22   materials, personal papers, which were copies of                     10:55:44


                                 PLANET DEPOS
                    888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 10 of 25

                         Transcript of Tasha Marie Thian
                        Conducted on September 19, 2019              44

1    material from her time as the First Lady, as well                    10:55:48

2    as her time as a Senator, and -- and some other --                   10:55:52

3    you know, some other material, like contacts.                        10:55:56

4               So she wanted to bring those with her,                    10:55:59

5    and that she was -- she knew that we had a                           10:56:01

6    process, and she wanted to make sure that she                        10:56:07

7    could take them with her when she left the                           10:56:10

8    department.                                                          10:56:13

9           Q   And what was -- and what part of the                      10:56:14

10   process was discussed at that point?                                 10:56:20

11              MR. GARDNER:    Objection.     Form.                      10:56:23

12          A   We did inform the young man what the                      10:56:26

13   process was, the departing officials procedures.                     10:56:30

14   I believe we gave him the departing officials                        10:56:35

15   notice, the department notice.       And I believe we                10:56:39

16   gave him the government briefing booklet.                            10:56:41

17              We either did that or we mailed it to                     10:56:45

18   him.                                                                 10:56:47

19          Q   Okay.   The first one you said, I think                   10:56:48

20   you said the departing officials procedures?                         10:56:53

21          A   Yes.                                                      10:56:56

22          Q   Did you discuss -- or did the departing                   10:56:56


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 11 of 25

                         Transcript of Tasha Marie Thian
                        Conducted on September 19, 2019              45

1    officials procedures or the government briefing                      10:57:07

2    booklet, did they cover e-mail use?                                  10:57:10

3              MR. GARDNER:     Objection.     Form.                      10:57:13

4         A    Yes, it does.                                              10:57:14

5         Q    And was -- was whether Secretary Clinton                   10:57:14

6    would use e-mail covered at the meeting?                             10:57:20

7         A    No.                                                        10:57:22

8         Q    Was there any discussion about the State                   10:57:22

9    Department's policy with respect to e-mails --                       10:57:28

10        A    No.                                                        10:57:31

11        Q    -- at that meeting?                                        10:57:31

12        A    Not at that meeting, no.                                   10:57:32

13        Q    Okay.    So what was covered at the meeting                10:57:34

14   with respect to the records that Secretary Clinton                   10:57:40

15   wanted to bring at the State Department?                             10:57:44

16        A    It was very specific to what she wanted                    10:57:45

17   to bring with her.    We went over the process, what                 10:57:47

18   the requirements were.     And then we informed them.                10:57:52

19   I don't know if we waited to inform them, I can't                    10:57:58

20   remember that.    But we informed them that we                       10:58:01

21   wanted a -- a letter or a memo describing what the                   10:58:03

22   material was, and that the material was to be kept                   10:58:07


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 12 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               46

1    separate from State Department records.                              10:58:10

2         Q    Why was the material to be kept separate                   10:58:17

3    from State Department records?                                       10:58:19

4         A    So that it did -- so that it didn't get                    10:58:21

5    intermixed with State Department records.                            10:58:24

6         Q    And that was explained to Secretary                        10:58:26

7    Clinton's representative at that meeting?                            10:58:30

8         A    Yes.                                                       10:58:31

9         Q    Is that the only meeting that you had                      10:58:31

10   with respect to records management during the                        10:58:47

11   transition period for Secretary Clinton?                             10:58:49

12        A    Yes.                                                       10:58:52

13        Q    Okay.   And were there any other times                     10:58:52

14   that you inquired or had discussions with respect                    10:59:00

15   to Secretary Clinton's e-mails?                                      10:59:02

16             Do you understand my question?                             10:59:10

17        A    No, I -- I don't really.                                   10:59:11

18             MR. GARDNER:    I don't, either.                           10:59:13

19        A    It's really broad.                                         10:59:14

20        Q    Again going back to your earlier                           10:59:15

21   testimony that you were repeatedly told that                         10:59:19

22   Secretary Clinton didn't use e-mail --                               10:59:21


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 13 of 25

                         Transcript of Tasha Marie Thian
                        Conducted on September 19, 2019              61

1    legal department, that he was also provided a                        11:17:20

2    client support manual?                                               11:17:25

3         A     Oh.                                                       11:17:28

4         Q     What is a client support manual?                          11:17:28

5         A     Oh, okay.    That was maybe not at that                   11:17:30

6    meeting.   But the -- the Secretary's office, I got                  11:17:32

7    this through a FOIA.      So I -- I did not have that                11:17:38

8    knowledge beforehand.      And --                                    11:17:42

9               MR. GARDNER:     So objection.     Lack of                11:17:45

10   foundation.                                                          11:17:46

11        A     Yeah.                                                     11:17:48

12        Q     Okay.   What is the client support manual?                11:17:48

13        A     It was a manual, I believe from S-IRM, of                 11:17:52

14   how things are operating within the Secretary's                      11:17:59

15   office.                                                              11:18:02

16        Q     And when was that manual provided to the                  11:18:06

17   Secretary's office?                                                  11:18:08

18        A     I don't know.                                             11:18:09

19              MR. GARDNER:     Objection.    Lack of                    11:18:10

20   foundation.                                                          11:18:11

21        A     I don't know.     Like I said, I received it              11:18:12

22   from a -- the only FOIA response I received.                         11:18:14


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 14 of 25

                           Transcript of Tasha Marie Thian
                          Conducted on September 19, 2019            62

1         Q      So you submitted a FOIA request to the                   11:18:18

2    State Department?                                                    11:18:22

3         A      Yes.    I wanted to know what the Secretary              11:18:23

4    was briefed on before she came to the department.                    11:18:25

5         Q      And other than the client support manual,                11:18:31

6    what response, what else was she briefed on,                         11:18:34

7    according to the response you got from the State                     11:18:38

8    Department --                                                        11:18:41

9                MR. GARDNER:     Objection.                              11:18:41

10        Q      -- through the FOIA request?                             11:18:41

11               MR. GARDNER:     Objection.     Lack of                  11:18:43

12   foundation.                                                          11:18:44

13        A      It was those two documents that I cited.                 11:18:44

14        Q      Okay.    The government briefing book and                11:18:47

15   the client support manual?                                           11:18:51

16               MR. GARDNER:     Same objections.                        11:18:52

17        A      Well, there would be three --                            11:18:54

18        Q      Okay.                                                    11:18:56

19        A      -- essentially.                                          11:18:57

20               The -- it's the client -- I guess the                    11:18:58

21   client support manual, and there was another                         11:19:00

22   document.     It was kind of a brief -- I believe it                 11:19:03


                              PLANET DEPOS
                 888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 15 of 25

                         Transcript of Tasha Marie Thian
                        Conducted on September 19, 2019              70

1         A    Exceptions, sorry.                                         11:51:06

2         Q    And to make sure I understand what you're                  11:51:07

3    saying, the systems, though, that fell under the                     11:51:09

4    exceptions, though, they were State Department                       11:51:12

5    approved or National Archives approved systems.                      11:51:14

6              Is that right?                                             11:51:17

7         A    Right.                                                     11:51:17

8         Q    Okay.                                                      11:51:18

9         A    Right.                                                     11:51:19

10        Q    I'm sorry?                                                 11:51:20

11        A    That's right.      And as would eventually be              11:51:21

12   the Electronic Records Center, the ERSC.                             11:51:23

13        Q    Okay.    And did a representative from                     11:51:28

14   Secretary Clinton's office attend these meetings                     11:51:48

15   from 2008 to 2012?                                                   11:51:51

16        A    I always believed there was somebody from                  11:51:55

17   her office.                                                          11:51:57

18        Q    Do you know who was the representative                     11:51:58

19   from her office?                                                     11:52:00

20        A    I don't know.                                              11:52:02

21        Q    Okay.    Do you know, did you ever see or                  11:52:02

22   do you know of any of her senior staff who                           11:52:06


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 16 of 25

                           Transcript of Tasha Marie Thian
                          Conducted on September 19, 2019            71

1    attended any of these meetings?                                      11:52:09

2            A    I was told one time that Huma Abedin was                11:52:11

3    to attend.     This is from Clarence Finney.                         11:52:16

4                 In that session, a person that looked                   11:52:22

5    like her was there.       I can't swear it was her.                  11:52:24

6            Q    Did you ever see Cheryl Mills attend any                11:52:29

7    of these meetings?                                                   11:52:35

8                 MR. GARDNER:     Objection.    Lack of                  11:52:36

9    foundation.                                                          11:52:37

10                MS. COTCA:     I mean, she was at the                   11:52:42

11   meeting.     So I'm asking --                                        11:52:43

12                MR. GARDNER:     You assume she knows what              11:52:44

13   Cheryl Mills looks like.                                             11:52:47

14           A    I don't --                                              11:52:49

15           Q    Do you know who Cheryl Mills is?                        11:52:49

16           A    I do now.                                               11:52:51

17           Q    Okay.   Do you know what she looks like?                11:52:51

18           A    I don't think I knew what she looked like               11:52:51

19   then.                                                                11:52:51

20           Q    Okay.   But do you know now what she looks              11:52:52

21   like?                                                                11:52:53

22           A    I know now what she looks like.                         11:52:54


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 17 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019              72

1         Q    Okay.     So as sitting here today, do you                  11:52:56

2    know if -- did you ever see Ms. Mills attend any                      11:52:58

3    of those meetings?                                                    11:53:00

4         A    I -- I can't remember, though.                              11:53:03

5         Q    Okay.     And how many people -- how well                   11:53:04

6    were these meetings attended?                                         11:53:11

7         A    They --                                                     11:53:14

8              MR. GARDNER:      Objection to form.                        11:53:15

9         A    They seemed to be well attended.             I mean,        11:53:16

10   maybe up to 40 people.                                                11:53:19

11        Q    And how long was the workshop?                              11:53:20

12        A    It was an hour.                                             11:53:21

13        Q    Okay.     And were there any materials that                 11:53:22

14   were provided?                                                        11:53:27

15        A    Yes.                                                        11:53:27

16        Q    Okay.     What were they?                                   11:53:27

17        A    The government briefing booklet was                         11:53:29

18   usually part of the -- the package.          The -- the               11:53:31

19   slide deck that I presented was in there, as well                     11:53:38

20   as the relevant record schedules per whichever                        11:53:44

21   unit their area.                                                      11:53:49

22             So Clarence would put together the                          11:53:51


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 18 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               83

1         A    Yes.                                                       12:05:22

2         Q    Okay.   Cheryl Mills has previously                        12:05:22

3    testified in a different case that she never                         12:05:39

4    received training regarding FOIA at the State                        12:05:41

5    Department.                                                          12:05:44

6              Is that true, as far as you know?                          12:05:45

7         A    I wasn't in charge of the FOIA program.                    12:05:48

8              I'm not aware.                                             12:05:50

9         Q    Okay.   Do you know if anybody on behalf                   12:05:52

10   of Ms. Mills attended these workshops?                               12:05:56

11        A    I don't know.                                              12:06:00

12        Q    Okay.   Do you expect that somebody would                  12:06:00

13   have attended the workshop on behalf of Ms. Mills                    12:06:03

14   as the counselor and the chief of staff to                           12:06:06

15   Secretary Clinton?                                                   12:06:08

16        A    Yes.                                                       12:06:10

17        Q    Okay.   During the workshop, was there a                   12:06:10

18   discussion with respect to the need to retain                        12:06:25

19   records, including e-mails, for purposes of the                      12:06:28

20   State Department's obligations under FOIA?                           12:06:32

21        A    I believe that one of my slides had a --                   12:06:36

22   had a notation about FOIA.                                           12:06:38


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 19 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019             129

1         Q    That's the executive order from 2009?                       14:15:00

2         A    The first day that -- the first full day                    14:15:04

3    of President Obama's administration.          Various                 14:15:07

4    other information.     And -- and of course I -- you                  14:15:13

5    know, I've read, you know, the OIG investigations                     14:15:20

6    and the FBI investigations.                                           14:15:24

7         Q    Okay.                                                       14:15:26

8         A    Yes.                                                        14:15:27

9         Q    And I -- I have some questions for you                      14:15:28

10   about that.                                                           14:15:30

11             With respect to the OIG's investigation,                    14:15:30

12   did the OIG -- and just for clarity, for the                          14:15:32

13   record, what's the OIG?                                               14:15:36

14        A    Office of the Inspector General, from the                   14:15:39

15   State Department.                                                     14:15:41

16        Q    Okay.     And when you talking about the --                 14:15:42

17   which investigation by the State Inspector General                    14:15:47

18   are you referring to that you reviewed?                               14:15:51

19        A    They have an interesting title for it,                      14:15:58

20   but it was really looking at the handling by                          14:15:59

21   Secretary Clinton of e-mails.        I think they                     14:16:02

22   included other Secretaries of State.          I'm not sure            14:16:06


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 20 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019             165

1         Q      Okay.   Why do you -- why do you think you                15:09:10

2    were lied to about Secretary Clinton's e-mail use?                    15:09:16

3         A      I think it would be because we wouldn't                   15:09:23

4    let her have the system at all.         She wouldn't be               15:09:25

5    able to use e-mail in such a -- in such a way as a                    15:09:29

6    personal server and that type of thing.                               15:09:34

7         Q      Her e-mail server would not have been                     15:09:37

8    approved.    Is that -- is that what you're saying?                   15:09:39

9         A      Correct.   And we would have to have the                  15:09:41

10   records.    Yes.                                                      15:09:43

11        Q      Do you -- do you believe that Secretary                   15:09:46

12   Clinton intentionally withheld and her staff                          15:10:00

13   intentionally withheld the information so you                         15:10:05

14   wouldn't have access to her e-mails?                                  15:10:07

15        A      It appears that way to me.                                15:10:10

16        Q      That would be in violation of federal                     15:10:11

17   records -- federal regulations and State                              15:10:27

18   Department policies.       Correct?                                   15:10:30

19               MR. GARDNER:     Objection.    Form.                      15:10:31

20        A      Yes.                                                      15:10:32

21        Q      Okay.   And in violation of FOIA?                         15:10:32

22               MR. GARDNER:     Objection, form.                         15:10:35


                              PLANET DEPOS
                 888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 21 of 25

                           Transcript of Tasha Marie Thian
                          Conducted on September 19, 2019            166

1    Objection, foundation.                                                15:10:36

2         A       Yes.                                                     15:10:41

3         Q       One last exhibit.                                        15:10:41

4                 (Thian Deposition Exhibit 8 marked for                   15:10:53

5    identification and is attached to the transcript.)                    15:11:33

6         Q       Ms. Thian, I believe it's been marked as                 15:11:33

7    Exhibit 8.     Which is an e-mail chain that was                      15:11:36

8    produced to us yesterday by the attorneys                             15:11:41

9    representing the State Department in this case.                       15:11:47

10                Have you seen this document before?                      15:11:51

11        A       No.                                                      15:11:54

12        Q       Okay.   In the e-mail chain, it's from                   15:11:55

13   December 24, 2010, amongst State Department                           15:12:04

14   officials, which include Secretary Clinton's                          15:12:10

15   e-mail address.                                                       15:12:18

16                Do you see that?                                         15:12:18

17        A       Yes.                                                     15:12:19

18        Q       Okay.   And it appears that somebody                     15:12:19

19   had -- Michael Posner had forwarded that e-mail                       15:12:23

20   that included Secretary Clinton's e-mail address                      15:12:29

21   to other State Department officials.           Right?                 15:12:31

22                MR. GARDNER:    Objection.     Lack of                   15:12:35


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 22 of 25

                           Transcript of Tasha Marie Thian
                          Conducted on September 19, 2019            170

1         A       Yes.                                                     15:15:59

2         Q       Does it surprise you that you were not                   15:15:59

3    informed of this?                                                     15:16:03

4         A       Yes.                                                     15:16:04

5                 MR. GARDNER:    Same objections.                         15:16:05

6         Q       Do you know who Daniel Baer is, who is                   15:16:10

7    listed in this e-mail?                                                15:16:13

8         A       No.                                                      15:16:15

9         Q       Okay.   How about Michael Posner?                        15:16:15

10        A       No.                                                      15:16:17

11        Q       Do you recognize Sarah Labowitz --                       15:16:19

12   Labowitz?                                                             15:16:34

13        A       No.                                                      15:16:35

14        Q       How about Jason -- I can't pronounce the                 15:16:35

15   last name.                                                            15:16:38

16        A       No.                                                      15:16:40

17        Q       And then how about Courtney Austrian?                    15:16:41

18        A       No.                                                      15:16:44

19        Q       Okay.   Does seeing this e-mail chain now                15:16:45

20   further make you believe that you were                                15:17:04

21   intentionally lied to by Secretary Clinton and her                    15:17:12

22   staff with respect to Secretary Clinton's e-mail                      15:17:15


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 23 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019              185

1    provided the criteria they used to review the                          15:33:57

2    e-mails prior to returning her e-mails to the                          15:34:00

3    State Department?                                                      15:34:03

4                MR. GARDNER:    Objection.     Form.       Lack of         15:34:04

5    foundation.                                                            15:34:05

6            A   Absolutely.                                                15:34:06

7            Q   Why?                                                       15:34:07

8            A   Because what was the judgment of whether                   15:34:11

9    it was a -- a record or not?        And now -- and I                   15:34:14

10   understand from the FBI, they didn't even read the                     15:34:18

11   e-mails.    So what -- what was -- what was the                        15:34:22

12   criteria?     How would they know whether it was a                     15:34:26

13   personal e-mail or if it was a real State                              15:34:30

14   Department permanent record.                                           15:34:35

15           Q   Are you aware that Mr. Hackett was                         15:34:36

16   emphatic, actually, according to his testimony in                      15:34:38

17   this case, in his discussion with Patrick Kennedy,                     15:34:43

18   that the State Department must request the                             15:34:49

19   criteria used from Secretary Clinton?                                  15:34:51

20           A   I -- I believe I did read his deposition.                  15:34:54

21   So, yes, I am aware of that now.         I didn't know it              15:34:59

22   then.                                                                  15:35:02


                              PLANET DEPOS
                 888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 24 of 25

                          Transcript of Tasha Marie Thian
                         Conducted on September 19, 2019             215

1                    ACKNOWLEDGMENT OF DEPONENT

2              I, TASHA MARIE THIAN, do hereby

3    acknowledge that I have read and examined the

4    foregoing testimony, and the same is a true,

5    correct and complete transcription of the

6    testimony given by me, and any corrections appear

7    on the attached Errata sheet signed by me.

8

9    _______________________          ________________________

10          (DATE)                            (SIGNATURE)

11

12

13

14

15

16

17

18

19

20

21

22


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:14-cv-01242-RCL Document 146-2 Filed 10/10/19 Page 25 of 25

                        Transcript of Tasha Marie Thian
                       Conducted on September 19, 2019               216

1     CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC

2        I, Debra Ann Whitehead, the officer before whom

3    the foregoing deposition was taken, do hereby

4    certify that the foregoing transcript is a true and

5    correct record of the testimony given; that said

6    testimony was taken by me stenographically and

7    thereafter reduced to typewriting under my

8    direction; that reading and signing was requested;

9    and that I am neither counsel for, related to, nor

10   employed by any of the parties to this case and have

11   no interest, financial or otherwise, in its outcome.

12    IN WITNESS WHEREOF, I have hereunto set my hand and

13   affixed my notarial seal this 19th day of September,

14   2019.

15

16   My commission expires:

17   September 14, 2023

18

19   -----------------------------

20   NOTARY PUBLIC IN AND FOR THE

21   DISTRICT OF COLUMBIA

22


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
